The condition upon which the order was granted, “ that plaintiff try the case during the month of January, 1919, and for that purpose the case is ordered placed upon the day calendar for January 13th, 1919,” was made for the purpose of compelling the plaintiff to try the case speedily as a condition to denying the motion. It still rests in the discretion of the court to adjourn the trial of the case on the motion of the defendant for any proper cause shown, and, therefore, the condition does not operate as a hardship upon the defendant. Order affirmed, with ten dollars costs and disbursements. Jenks, P. J., Mills, Rich, Blackmar and Jaycox, JJ., concurred.